DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 9, filed 11/23/2022, with respect to 112 (f) have been fully considered and are persuasive.  The claim interpretation, invoking 112 (f), has been withdrawn. 
Applicant’s arguments with respect art rejection to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
NOTE: It appears that applicant’s intention is directed to narrow interpretation of “sustained series of hand motor actions”; however, any hand movements, including gestures, could be considered sustained series of hand motor actions. 
Allowable Subject Matter
Claims 5, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (Pub. No. US 20140278208) in view of Tu et al. (Pub. No. US 20160018900).

Regarding claims 1, 8, and 16 Donaldson teaches a memory of a hand activity sensing component that stores computer executable components [fig. 1, 2 and related description]; and a processor of the hand activity sensing component that executes computer executable components stored in the memory, wherein the computer executable components comprise: an inertial measurement unit (IMU) [Para. 32 “a motion sensor 202, is an accelerometer but can be any other type of sensor that can detect motion including gyroscopes, magnetometers, etc., any of which can be implemented in cooperation with an accelerometer”; {WEXLER et al. (Pub. No. US 20170195629 states “inertial measurements devices such as accelerometers, gyroscopes, magnetometers, temperature sensors, color sensors, light sensors, etc.”}Therefore, it’s clear that Donaldson’s teaching reads on inertial measurement unit] motion component of the hand activity sensing component that obtains, from a wrist-worn computational device comprising the hand activity sensing component, hand activity data associated with a sustained series of hand motor actions in performance of a human task [Para 32, 33], wherein the human task is characterized by spatial-temporal relationships associated with the wrist-worn computational device over implementation of the human task that are encoded in the hand activity data for the sustained series of hand motor actions in the implementation of the human task [Para. 85, 90, 94, 51, fig. 13 and related description]; and a machine learning component of the hand activity sensing component that employs a human task trained machine learning algorithm to determine classification data indicative of a classification for the human task, based at least in part on the spatial-temporal (such as velocity, displacement over time. etc..) relationships [Para. 85, 89, 97, 51, and related description].  
Donaldson does not explicitly teach the added claim limitations. 
However, Tu teaches wherein the IMU component characterizes the spatial-temporal relationships based at least in part on an X-axis, a Y-axis, and a Z-axis of at least one accelerometer of the wrist-worn computational device [fig. 4 and related description in the specification; para. 61; Para. 48 “accelerometer 210 can incorporate a 3-axis low-power MEMS accelerometer”; Para. 49 “In some embodiments, an accelerometer can detect acceleration due to gravity as well as motion by the user. For example, if forearm 308 is held horizontally, an accelerometer can detect rotation of a user's wrist (or rotation of wrist-wearable device 300 about the x axis) as a change in the y-component of acceleration between a start time and an end time as the angle of the y axis relative to the direction of gravity changes.”]; and wherein the machine learning component employs data associated with the X-axis, the Y-axis, and the Z-axis of the at least one accelerometer as input for the machine learning algorithm to determine the classification data [Para. 52 “For example, activity classifier 232
 can receive data from accelerometer 210 and/or gyroscope 212 (as well as other sensors, such as physiological sensors, that may be present in device 200) and can analyze the data to determine the type of activity in which the user is engaged, e.g., walking, sitting or standing still, jogging, running, cycling, riding in a motor vehicle and so on. Activity classifier 232 can implement machine learning 
algorithms that identify characteristic features associated with various types of activity, and the algorithms can be trained by gathering sensor data during known user activities prior to deploying activity classifier 232.”; Para. 53; Para. 54 “gesture classifier 234 can be trained by collecting accelerometer and/or gyroscope data while the user performs specific actions (including the raise gesture as well as other similar actions) in circumstances where the specific action performed can be recorded along with the accelerometer and/or gyroscope data.”; Para. 48 “accelerometer 210 can incorporate a 3-axis low-power MEMS accelerometer”; Para. 49 “In some embodiments, an accelerometer can detect acceleration due to gravity as well as motion by the user. For example, if forearm 308 is held horizontally, an accelerometer can detect rotation of a user's wrist (or rotation of wrist-wearable device 300 about the x axis) as a change in the y-component of acceleration between a start time and an end time as the angle of the y axis relative to the direction of gravity changes].
It would have been obvious to one of ordinary still in the art, before the
effective filing, to include in the system of Donaldson to enable a machine learning component to employ data associated with X, Y, and Z-axis of the accelerometer in order to reduce classification error, as taught by Tu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 6 and 14, Donaldson teaches wherein the machine learning component provides the classification data to an informatics application associated with the wrist-worn computational device [fig. 1, 2, 14 and related description].  
Regarding claims 7 and 15, Donaldson teaches wherein the machine learning component provides the classification data to an informatics application associated with a mobile device in communication with the wrist-worn computational device [fig. 1, 2, 14 and related description].  
Regarding claim 9, Donaldson teaches wherein the obtaining the hand activity data comprises obtaining the hand activity data from an accelerometer of the wrist-worn computational device [Para. 32 “a motion sensor 202, is an accelerometer but can be any other type of sensor that can detect motion including gyroscopes, magnetometers, etc., any of which can be implemented in cooperation with an accelerometer”].  
Regarding claim 10, Donaldson teaches wherein the obtaining the hand activity data comprises obtaining the hand activity data from a gyroscope of the wrist-worn computational device [Para. 32 “a motion sensor 202, is an accelerometer but can be any other type of sensor that can detect motion including gyroscopes, magnetometers, etc., any of which can be implemented in cooperation with an accelerometer”].  


Claim 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (Pub. No. US 20140278208) in view of Tu et al. (Pub. No. US 20160018900) and further in view of OLEYNIK (Pub. No. US 20160059412).
Regarding claims 2 and 17, Donaldson in view of Tu doesn’t explicitly teach a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data.
However, OLEYNIK teaches a data window associated with an interval of
time of 2 seconds or more to obtain the hand activity data [Para. 417 “When the chef 49 wears the robotic gloves 26, all of the movements, the position of the
hands, the grasping motions, and the amount of pressure exerted, in preparing a food dish in the chef studio system 44, are precisely recorded at a periodic time
interval, such as every t seconds”, Para. 680 “all the sensor readings for a period of time until the present: a few seconds to a few hours’’].
It would have been obvious to one of ordinary still in the art, before the
effective filing, to include in the system of Donaldson in view of Tu the ability to have a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data as taught by OLEYNIK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (Pub. No. US 20140278208) in view of Tu et al. (Pub. No. US 20160018900) further in view of Tu et al. (Pub. No. US 20160018872 hereinafter Tu2).
Regarding claims 3 and 18, Donaldson teaches changing sampling rate based on the activity detected [Para. 5, fig. 5 and related description]. 
However, Donaldson in view of Tu doesn’t explicitly teach about a frequency of 100 Hz or more to obtain the hand activity data.  
Tu2 teaches sampling rate comprising a frequency of 100 Hz or more to obtain hand activity data [Para. 48, 63, and 95]. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Donaldson in view of Tu the ability to sample activity data comprising 100 Hz as taught by Tu2 in order to increase the quality of data collected since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (Pub. No. US 20140278208) in view of Tu et al. (Pub. No. US 20160018900) further in view of KIM et al. (Pub. No. US 20190073525).
Regarding claims 4, 12, and 19, Donaldson in view of Tu doesn’t explicitly teach the claim limitations. 
KIM teaches wherein the IMU component generates/obtains first spectrogram data associated with an X-axis of the accelerometer, second spectrogram data associated with a Y-axis of the accelerometer, and third spectrogram data associated with a Z-axis of the accelerometer, and wherein the machine learning component provides the first spectrogram data associated with the X-axis of the accelerometer, the second spectrogram data associated with the Y-axis of the accelerometer, and the third spectrogram data associated with the Z-axis of the accelerometer as input for the machine learning algorithm to determine the classification data (sign language data in order to classify/recognize the patterns/signs) [Para. 66, and 70-71].  
It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Donaldson in view of Tu the ability to perform the claim limitations as taught by KIM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Donaldson (Pub. No. US 20140278208) in view of Tu et al. (Pub. No. US 20160018900) further in view of OLEYNIK (Pub. No. US 20160059412) and further in view of Tu et al. (Pub. No. US 20160018872 hereinafter Tu2).
Regarding claim 11, Donaldson in view of Tu doesn’t explicitly teach a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data.  
However, OLEYNIK teaches a data window associated with an interval of
time of 2 seconds or more to obtain the hand activity data [Para. 417 “When the chef 49 wears the robotic gloves 26, all of the movements, the position of the
hands, the grasping motions, and the amount of pressure exerted, in preparing a food dish in the chef studio system 44, are precisely recorded at a periodic time
interval, such as every t seconds”, Para. 680 “all the sensor readings for a period of time until the present: a few seconds to a few hours’’].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the system of Donaldson in view of Tu the ability to have a data window associated with an interval of time of 2 seconds or more to obtain the hand activity data as taught by OLEYNIK since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Donaldson in view of Tu further in view of OLEYNIK doesn’t explicitly teach employs a sampling rate that comprises a frequency of 100 Hz or more to obtain the hand activity data.
However, Tu2 teaches sampling rate comprising a frequency of 100 Hz or more to obtain hand activity data [Para. 48, 63, and 95]. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing, to include in the system of Donaldson in view of Tu further in view of OLEYNIK the ability to sample activity data comprising 100 Hz as taught by Tu2 in order to increase the quality of data collected since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666